Citation Nr: 0909424	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) with median neuropathy, claimed as peripheral 
neuropathy of the upper extremities, due to exposure to 
herbicides.  

2.  Entitlement to service connection for seborrheic 
dermatitis and rosacea, claimed as any skin condition, due to 
exposure to herbicides.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active military service from August 1966 to 
May 1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2005 RO rating decision.  

The Veteran requested and was scheduled for a hearing with 
the Board in November 2007, but failed to report without 
explanation.  The Board will therefore proceed with his 
appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to carpal tunnel syndrome or median 
neuropathy in service or for many years thereafter.  

3.  The currently demonstrated carpal tunnel sydrome with 
median neuropathy of is not shown to be due to be an event or 
incident or any documented exposure to Agent Orange exposure 
during the Veteran's period of active service.  

4.  The Veteran is not shown to have manifested complaints or 
findings referable to seborrheic dermatitis or rosacea in 
service or for many years thereafter.  

5.  The currently demonstrated for seborrheic dermatitis and 
rosacea are not shown to be due to an event or incident or 
any documented exposure to Agent Orange exposure during the 
Veteran's period of active.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by carpal tunnel 
syndrome and median neuropathy is not due to disease or 
injury that was incurred in or aggravated by active service;: 
nor may it be presumed to have been incurred therein or to be 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a) (2008).  

2.  The Veteran's skin disability manifested by seborrheic 
dermatitis and rosacea is not due to disease or injury that 
was incurred in or aggravated by active service: nor may 
either be presumed to be due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October and November 2004, prior to the rating decision on 
appeal, the RO sent the Veteran letters informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the February 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The October and November 2004 letters also satisfies the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October and November 2004 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.   See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October and November 
2004 letters advised the Veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the Veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case, an examination is not required 
since the evidence of records fails to suggest that the 
veteran developed acute or subacute peripheral neuropathy or 
chloracne during the applicable presumptive period 
thereafter.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

The Veteran requested and was scheduled for a hearing in 
November 2007, but failed to report and provided no 
explanation for not appearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for peripheral neuropathy of the upper extremities 
and service connection for a skin condition.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board notes that there is a presumption of exposure to 
herbicides if claimant served in the Republic of Vietnam, 
even if there is no record of treatment in service.  38 
U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  However, 
presumption exists only for diseases listed in 38 C.F.R. § 
3.309(e).  

The service treatment record shows that the Veteran served in 
the Republic of Vietnam during the Vietnam era.  

The following diseases are associated with herbicide exposure 
for the purposes of the presumption: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, the Veteran still can 
establish service connection for a disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  


A.  Carpal tunnel syndrome with median neuropathy.  

The Veteran stated in his September 2004 claim that he 
suffered from pain, numbness, weakness, and a burning 
sensation in both of his arms.  VA treatment records from 
July 2004 indicated a diagnosis of mild to moderate bilateral 
carpal tunnel syndrome.  The Veteran's VA treatment records 
indicated that in September 2004 he showed increased pain and 
numbness in his hands and arms.  

The VA treatment records indicated that, in July 2005, the 
Veteran underwent a right carpal tunnel release and had been 
experiencing pain, numbness, weakness, and tingling for 
around five years.  In a January 2007 VA treatment record the 
examining physician opined that the peripheral neuropathy was 
of undetermined etiology but could possibly be related to 
Agent Orange; however, the physician did not provide a basis 
for this opinion.  

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board also notes that medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

A medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value. Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  

The service treatment record is negative for any incidents or 
complaints related to neuropathy.  Moreover, the Veteran has 
not provided any competent evidence to establish that his 
condition began in service or within the one-year presumptive 
period thereafter.  

The Board notes that VA treatment records from July 2004 
state that the Veteran had symptoms related to carpal tunnel 
syndrome that had been present for only 5 years.  

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. § 
3.309(e), Note 2.  For the presumption to apply, the 
Veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date the Veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  Clearly, 
this regulation cannot be favorably applied in this case.  

The absence of clinical treatment records for many years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board notes that a presumption of exposure to herbicides 
exists only for diseases listed in 38 C.F.R. § 3.309(e); a 
listing that includes acute and subacute peripheral 
neuropathy.  

However, the Veteran has not provided evidence that he has 
experienced manifestations of any acute or subacute 
peripheral neuropathy within the one year presumptive period 
after exposure in service that would be anticipated with this 
condition.  Rather, the medical evidence shows that he had 
nerve damage related to injury due to carpal tunnel syndrome 
beginning many years thereafter.  

Given these facts, the Board finds that the claim of service 
connection for carpal tunnel syndrome with median neuropathy 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 



B.  Skin Condition

The Veteran asserts that the sores on his arms, lower legs 
and groin were present during service.  He stated that the 
sores were prickly pustules and that he had told it was 
"jungle rot."  Significantly, the service treatment record 
is negative for any complaints or finding of a skin 
condition.  

The VA treatment records indicate he was seen in October 2004 
for complaints of a skin rash on his forehead and scalp 
determined this to be seborrheic dermatitis.  Additionally 
the physician opined that he had developed acne rosacea as a 
result of steroids used to treat the dermatitis.  These 
conditions were diagnosed in a December 2004 VA treatment 
report.  

If a veteran was exposed to a herbicide agent during active 
service, chloracne or other acneform diseases consistent with 
chloracne shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

For the presumption to apply, the Veteran's chloracne or 
other acneform diseases consistent with chloracne must have 
become manifest to a degree of 10 percent or more within a 
year after the last date the Veteran was exposed to an 
herbicide agent during military service.  38 C.F.R. § 
3.307(a)(6)(ii).  

The Board notes that chloracne or other acneform disease 
consistent with chloracne are presumptive diseases under 38 
C.F.R. § 3.309(e); however, the Veteran has been diagnosed 
with seborrheic dermatitis and rosacea, and not chloracne or 
another acneform disease and therefore, the presumption 
cannot be applied in this case.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Accordingly, presumptive service connection for the 
demonstrated disorder based on Agent Orange exposure is not 
for consideration in this case.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 
34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113 and 1116, and 38 
C.F.R. § 3.303.  However, the Veteran has not presented any 
competent evidence to support his own lay assertions that he 
had seborrheic dermatitis or rosacea during service in the 
Republic of Vietnam   

The absence of clinical treatment records for many years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).  The passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case the only 
evidence of a skin condition was when treatment began in 2004 
more than 30 years after the Veteran's service.  

Given these facts, the Board finds that the claim of service 
connection for skin condition must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for carpal tunnel syndrome with median 
neuropathy, claimed as peripheral neuropathy of the upper 
extremities, due to exposure to herbicides is denied.  

Service connection for seborrheic dermatitis and rosacea, 
claimed as any skin condition, due to exposure to herbicides 
is denied


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


